Citation Nr: 1207466
Decision Date: 02/28/12	Archive Date: 04/11/12

Citation Nr: 1207466	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  96-47 550	)	DATE 28 FEB 2012
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to July 1972.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a February 1996 rating decision by the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO).

On December 8, 2010, the Board issued a decision which the Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  Based on a Joint Motion for Remand (JMR), CAVC issued an order in May 2011 that remanded the case to the Board for readjudication and issuance of a new decision.


Vacatur

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2011).  Here, based on the JMR that found that the Board had failed to provide adequate reasons or bases with regard to whether VA satisfied its duty to assist and with regard to the Veteran's lay testimony, CAVC remanded the Board's decision on the issue of service connection for an acquired psychiatric disorder.  Therefore, the JMR found that the Board's December 2010 decision failed to provide the Veteran due process under the law.  Accordingly, in order to prevent prejudice to the Veteran, that the December 2010 decision of the Board that denied service connection for a psychiatric disorder must be vacated, and a new decision will be entered as if that the December 2010 decision by the Board had never been issued.


FINDING OF FACT

The medical evidence of record does not show that the Veteran's current psychiatric disorder is related to his military service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's March 2003, June 2003, January 2005, May 2005, September 2005, September 2005, March 2006, August 2006, and August 2009 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the RO's March 2006 and August 2009 letters provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with these letters, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified VA and private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Furthermore, the Veteran was provided with multiple VA examinations in conjunction with his service connection claim for an acquired psychiatric disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  An October 2008 VA examination was obtained but was found inadequate therefore the Board remanded the case for a VA new examination in July 2009.  Pursuant to the Board's July 2009 remand, VA provided the Veteran with a September 2009 VA examination to determine the etiology of his current psychiatric disorder.  The Board finds that this medical examination was adequate, as it was based upon a complete review of the Veteran's claims file, consideration of the Veteran's lay statements, and clinical examination of the Veteran; the VA examiner also provided a written rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, the Board also finds that there has been substantial compliance with its July 2009 remand as the RO provided the Veteran with an adequate VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Historically, the Veteran served in the Air Force from April 1971 to July 1972.  Herein, the Veteran is seeking service connection for an acquired psychiatric disorder. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In his March 1971 enlistment examination, the Veteran was found to be in a psychiatrically normal condition on clinical evaluation.  In the Report of Medical History completed in connection with his enlistment examination, the Veteran reported frequent trouble sleeping, but gave negative answers for any symptoms of "frequent or terrifying nightmares,""depression or excessive worry," or "nervous trouble of any sort."  No abnormalities were noted with regard to his psychiatric condition.  

An April 1972 service treatment report noted that the Veteran had been drinking heavily for the previous three days.

A July 1972 in-service clinical record reflects that the Veteran was hospitalized with acute alcohol intoxication.  The Veteran was disoriented, agitated, and lethargic on admission.  It was noted that his current difficulties appeared to arise from the Veteran's marital problems.  It was also noted that there was a long history of behavioral difficulties, to include several absences without leave while on active duty.  The diagnostic impression was adult-situational reaction with alcohol intoxication.  Separation from military service was recommended and the Veteran was discharged accordingly.  A July 1972 separation examination stated that the Veteran attempted suicide twice during his service and that he was currently under psychiatric care.  The examining physician noted a diagnosis of adult-situational reaction, with alcohol intoxication.  The Veteran reported depression and excessive worry.

VA treatment records, dated from March 1990 to May 1990, reflect that the Veteran was hospitalized for feeling chronically depressed, inadequate, hopeless, and unable to cope.  It was noted that since 1970, the Veteran had multiple hospitalizations for drug abuse, agitated states, assualtiveness, suicide attempts, or suicidal ideation.  It was also noted that for the previous two years, the Veteran had been unable to work.  The Veteran was last hospitalized from November 1989 to January 1990 for depression, with suicide attempt and drug abuse.  He reported that he felt he might have posttraumatic stress disorder because he felt guilty because he was left behind while his friends went to Vietnam and got killed.  He also reported feeling worthless and having intrusive thoughts, flashbacks, and nightmares.  The diagnoses were mixed substance abuse; and chronic depression (dysthymia), with history of several suicide attempts on Axis I, and schizoid personality on Axis II.  As for the history of the Veteran's psychiatric illness, he reported that depression started at the age of 6 when his older brother physically abused him every day when his mother was at work.  He admitted to hearing voices with negative ideas.  He reported starting to use drugs at the age of 19.  Past history included several suicide attempts approximately from 1968 to 1989.  

A September 1992 private treatment report shows that the Veteran was seen for depression and suicidal ideation.  He gave a history of multiple psychiatric hospitalizations in the previous 20 years.  His problem list included numerous hospitalizations for depression and auditory hallucinations, when severely depressed; history of suicide attempts; abusive childhood; history of substance abuse; and feelings of emptiness and difficulty being alone. The diagnoses were major depressive reaction, recurrent with psychotic features; and substance abuse, in remission, in Axis I; and personality disorder, no otherwise specified, with borderline and dependent traits, on Axis II.

In an October 1992 private hospital report, the Veteran reported feeling suicidal and hearing voices.  The diagnostic impressions on admission were psychotic disorder, not otherwise specified; and a history of substance dependence.  The Veteran reported that he had first psychiatric treatment while in the Air Force at Rome, New York, at which time he overdosed on Excedrin because of marital problems.  He also reported a history of nine suicide attempts in the past.  Final and primary diagnoses were bipolar disorder, depressed in full remission; substance abuse by history on Axis I; and personality disorder, not otherwise specified, with features of borderline and dependent personality disorder on Axis II.

A June 1993 private treatment report shows that the Veteran was hospitalized for threatening, self-abusive behaviors and for medication restabilization.  The diagnoses were bipolar disorder, depressed, with psychotic features; and personality disorder, not otherwise specified.

Private treatment reports, dated in November 1993, shows that the Veteran was hospitalized after a suicide attempt via overdose.  He complained of depression and sleep disturbance for the past month.  The diagnoses were major depression, substance abuse; and personality disorder, not otherwise specified.  

An October 1996 private treatment report noted the Veteran's history of depression, which began to significantly impact his functioning in the early 1970's, while he was in the military.  It was noted that the Veteran had seven psychiatric hospitalizations during the two year period at the facility, all of which were due to an increase in his depressive symptomatology, frequently accompanied by suicidal ideation and infrequently by a suicidal gesture.  Symptoms included feelings of worthlessness, and when severely depressed, the Veteran would experience auditory and visual hallucinations.  The diagnoses were major depressive reaction, recurrent with psychotic features; substance abuse, in remission; and personality disorder, not otherwise specified and with dependent traits.

In a May 2000 psychiatric evaluation report, the Veteran reported he had multiple psychiatric hospitalizations in the past but could not remember the exact dates.  He stated he currently received outpatient psychiatric treatment from a mental health clinic.  As for military history, he stated he saw combat and small fire in service and spent most of his time loading body bags on planes.  He also stated that his brother was killed in Vietnam and he was discharged early because he was the only other male in the house.  He reported significant difficulties falling and staying asleep, getting very stressed out by change, depression, dysphoric moods, psychomotor retardation, crying, guilt, hopelessness, loss of usual interests, irritability, fatigue, worthlessness, diminished self-esteem, cognitive interference, and a diminished sense of pleasure.  The diagnoses were bipolar II disorder, polysubstance dependence, in remission for five years; and personality disorder, not otherwise specified.

An April 2003 letter from Mr. R.C., a long-time friend of the Veteran, stated that prior to the Veteran's military service, the Veteran was a calm, stable, and rational man.  He stated "[the Veteran] had a great sense of humor, was easy to get along with and slow to anger.  After his discharge from the military, however, I have observed a noticeable change in [the Veteran's] temperament.  [The Veteran] appears aggressive, hostile, and quick-tempered without visible provocation."  

In an April 2003 letter, the Veteran's mother stated she believed her son was of very good sound mind and never displayed any mental illness before he went into service, but he exhibited psychological problems while in service.  A copy of an undated letter that the Veteran sent to his mother during a psychiatric hospitalization was submitted along with her statement.

An April 2003 private treatment report noted that the Veteran walked in the office for recent symptoms of two-month duration that he felt might represent the early stages of a recurrence of his bipolar disorder.  He reported recent difficulty sleeping, poor concentration, distractibility, and an increase in mood irritability.  The Veteran reported a long history of psychiatric hospitalizations that began in 1972 while he was in the military on "body bag" duty in Vietnam.  It was noted that he had been seen at the facility under diagnosis of major depression, recurrent with psychotic features, although the Veteran appeared to believe that his diagnosis had always been bipolar disorder.  

Private treatment records from G. C. Mental Health Center reflect that the Veteran continued to receive psychiatric treatments from February 2003 to July 2006.

In an October 2004 letter, a licensed social worker stated that recently the Veteran's diagnosis was changed from generalized anxiety disorder to bipolar II disorder.  The social worker stated "[i]t is as likely as not that current symptomatology including anxiety, insomnia, depression, [and] social withdrawal[,] have been ongoing and persistent throughout [the Veteran's] adulthood."

At his October 2004 hearing before the Board, the Veteran testified that he was a normal high school student without any problems in social functioning, before he entered military service.  He stated that it was after undergoing a great deal of pressure during his military police school training, along with his brother's death at that time, when he exhibited symptoms of severe mental illness that led to two suicidal attempts  in service.  The Veteran also stated that since his military service, he continued to experience psychiatric problems and had multiple psychiatric hospitalizations.

In March 2007, the Veteran underwent a VA mental examination.  The VA examiner stated the claims file was reviewed.  The examiner noted the Veteran's history of multiple psychiatric hospitalizations, with multiple suicide attempts, which resulted in multiple psychiatric diagnoses, to include schizoid personality disorder; major depression, with psychotic features; and borderline personality disorder.  The examiner stated "in all likelihood [bipolar disorder] appears to be the correct diagnosis based on the [V]eteran's report of his symptoms, as well as his response to treatment."  When asked to describe his military experience, the Veteran stated "[i]t was something new.  I was in boy scouts so I thought I would fit in good there.  I did okay...When I went in, I was happy go lucky.  When I came out [of] it [I] think I was more moody and sort of a loner."  He reported the experience of having his brother being murdered while the Veteran was in service as emotionally destabilizing to him.  The examiner concluded "the [V]eteran appears to best meet the criteria for a diagnosis of bipolar disorder, [not otherwise specified].  No doubt, he has suffered from bipolar disorder all his life."  The diagnoses were bipolar disorder, not otherwise specified; and avoidant personality disorder.  No etiology opinion was provided.

In October 2008, a VA medical opinion was obtained as to whether the Veteran's bipolar disorder was related to his military service.  A VA psychiatrist opined "I cannot resolve this issue without resort to mere speculation.  Records indicate that [the Veteran] had alcohol and substance abuse problems while he was in service, no in-service injuries or specific events that caused in-service illness noted.  Reportedly he had some psychiatric problems while in service but no details of treatment and/or nature of psychiatric problems he experienced found in the records."  In reaching this conclusion, the psychiatrist stated  "[t]he very definition of bipolar [disorder] is that it is either atypical [presentation] or cannot be determined whether it is from medical causes or from substance use or it is neither from medical causes nor from substance use.  No evidence of in-service related condition or circumstances leading to this disorder noted."  

In September 2009, the Veteran was afforded another VA mental examination, pursuant to a July 2009 Board remand for a new VA opinion.  The VA examiner stated that the Veteran's claims file was thoroughly reviewed.  The examiner noted the Veteran's extensive history of psychiatric treatment throughout his post-military adult life, which dated back to 1972 while he was in service and multiple psychiatric diagnoses, which reportedly included bipolar disorder; major depression with psychotic features; schizoid personality disorder; and personality disorder, not otherwise specified, with borderline and dependent traits; and substance dependence.  As to his past hospitalizations, the Veteran could not recall the exact number of psychiatric hospitalizations but estimated the number to be over 15 times.  The examiner reviewed the Veteran's service treatment records showing two hospitalizations while enlisted in the Air Force.  The examiner also reviewed post-military treatment records showing repeated hospitalizations precipitated by acute substance intoxication, agitated states, assualtiveness, suicidal ideations, attempts, and gestures.  The examiner stated "[i]t appears that the hospitalizations historically have been triggered by repeated interpersonal, relational, familial, and financial stressors throughout his post-military life."  

As for the previous diagnosis of bipolar disorder, the examiner noted the Veteran endorsed numerous symptoms consistent with active paranoia, mania, and psychosis that lacked any supportive behavioral observation of such impairments and the Veteran described constant auditory hallucinations of negative voices.  The examiner concluded 

Based on [the Veteran's] description of these experiences, they sound less consistent with psychotically driven processes.  The circumstantial and rapid nature of speech and lability of mood was interpreted more as reflection of his dramatic subjective experience of his life circumstances, as opposed to a more organically driven manic-hypomanic state given the lack of other symptoms anticipated with mania (elevated mood, grandiosity, racing thoughts, etc.).

The examiner stated that the Veteran met the DSM-IV criteria for major depressive disorder, based on the repeated episodes of depressed mood, loss of interest or pleasure, disturbances of appetite and sleep, loss of energy, feelings of worthlessness, diminished ability to think or concentrate, and suicidal attempts.  The examiner further stated that depressive episodes appeared to be triggered by environmental/relational stressors and when the stressors receded, the Veteran experienced partial interepisode remission of depressive symptoms back to the baseline.  Ultimately, the examiner opined "[the Veteran's] baseline functioning included several impairments that can best be characterized per DSM-IV criterion as borderline personality disorder, evidenced by his pervasive pattern of interpersonal instability, damaged self-image, impulsivity, lability of mood, chronic suicidality, persistent feelings of emptiness, and intense anger."  The examiner concluded that the Veteran's difficulties were reflective of a characterological impairments best classified as borderline personality disorder and there was not sufficient evidence of distant manic/hypomanic episodes to warrant a diagnosis of bipolar disorder.  The examiner elaborated "[p]ersonality disorders are conditions that result from experiences dating back to childhood and contributing into early adulthood.  Given the substantial variations of biographical information [presented] in [the Veteran's] treatment records and the dramatic and vague manner in which [he] described his childhood and adolescence, I cannot establish a baseline of pre-military functioning with a strong degree of certainty.  However, there is sufficient evidence that [the Veteran] experienced a tumultuous and abusive upbringing."

As to the etiology of the Veteran's current psychiatric disorder, the examiner opined "it is at least as likely as not that the nexus for [the Veteran's] personality disorder is soundly rooted in his pre-military history."  However, the examiner also stated that " [w]hen you consider the stressors he subjectively experienced while in the military, combined with his characteristic inability to handle them effectively, the resulting maladjustment can at least as likely as not likely to be attributed to an exacerbation of his pre-existing personality impairments."

At the outset, the Board observes that despite the various psychiatric diagnoses, the Veteran's psychiatric disorder is most appropriately characterized as personality disorder.   To that effect, the September 2009 VA examiner concluded that the Veteran's baseline psychiatric impairments can be best classified as borderline personality disorder per DSM-IV criterion.  The examiner stated that such diagnosis was supported by evidence of the Veteran's pervasive pattern of interpersonal instability, damaged self-image, impulsivity, lability of mood, chronic suicidality, persistent feelings of emptiness, and intense anger.  In addition, despite the previous diagnosis of bipolar disorder, the examiner concluded that there was not sufficient evidence of distant manic or hypomanic episodes to warrant a diagnosis of bipolar disorder.  The Board accords the most probative weight to the September 2009 VA examiner's opinion in this case as to the current diagnosis of the Veteran's psychiatric disorder.  To that effect, it is noted that personality disorder has been the most consistent diagnosis and the thorough rationale provided by the September 2009 VA examiner is very convincing.  However, personality disorder is not a disability subject to compensation for VA purposes.  See 38 C.F.R. § 3.303(c).  3.303(c) provides that "...personality disorders and mental deficiency as such are not disease or injuries within the meaning of applicable legislation."  Id.  Thus, service connection for personality disorder is precluded, regardless of the Veteran's contentions herein.  Under these circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

However, the Board has also considered the Veteran's service connection claim based on the previous diagnosis of bipolar disorder.  As noted above, the Board previously found the October 2008 VA examination inadequate and therefore it provides no probative value as to whether the Veteran's bipolar disorder is related to his military service.  As such, there is no medical evidence of record linking the Veteran's bipolar disorder to his military service.

To the extent that the Veteran asserts that his currently diagnosed bipolar disorder is related to his military service, the Board finds that such assertion is not competent evidence as to the cause of the Veteran's bipolar disorder in this case.  The Board acknowledges that in some cases, lay evidence may be competent and probative evidence of etiology.  See Jandreau, 492 F.3d at 1377; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (finding that, in certain circumstances, lay evidence may be competent to establish a medical etiology).  However, the Board finds that the medical causation in this case involves questions beyond the range of common experience and common knowledge and requires the special knowledge and experience of a trained physician in psychiatry.  The diagnosis and cause of psychiatric disorders cannot made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses; a psychiatric disorder, to include bipolar disorder, is not a simple medical condition that the Veteran is competent to identify.  Therefore, the Board finds that the lay evidence is not competent evidence to establish the cause of his current psychiatric disorder.

The Board also considered lay statements by the Veteran's mother and his friend attesting to the changes in the Veteran's behaviors and the psychological problems observed ever since his military service.  The Board finds, however, while these statements are competent and credible evidence with regard to observable psychiatric symptoms experienced by the Veteran, they are not competent evidence as to the cause of the Veteran's bipolar disorder for reasons stated above.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); but see Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  As the Board found as a matter of fact that the lay statements of record are not competent evidence to establish the origin or cause of a psychiatric disorder, the Board need not reach the question of whether or not those statements are credible.

In this, and in other cases, only independent medical evidence may be considered to support Board findings.  The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board has considered the benefit of the doubt doctrine when making these findings, but the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The Board's December 2010 decision that denied service connection for an acquired psychiatric disorder is vacated.

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


Citation Nr: 1045993	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  96-47 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to July 1972.  
This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in New York, 
New York (RO).


FINDING OF FACT

The medical evidence of record does not show that the Veteran's 
current psychiatric disorder is related to his military service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The RO's March 2003, June 2003, January 2005, May 2005, September 
2005, September 2005, March 2006, August 2006, and August 2009 
letters advised the Veteran of the foregoing elements of the 
notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  With respect to the Dingess requirements, the RO's March 
2006 and August 2009 letters provided the Veteran with notice of 
what type of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  Accordingly, with 
these letters, the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records, 
as well as identified VA and private medical treatment records 
have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Furthermore, the Veteran was provided with multiple VA 
examinations in conjunction with his service connection claim for 
an acquired psychiatric disorder.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 
(2006).  Pursuant to the Board's July 2009 remand, the VA 
provided the Veteran with a September 2009 VA examination to 
determine the etiology of his current psychiatric disorder.  The 
Board finds that this medical examination was adequate, as it was 
based upon a complete review of the Veteran's claims file, 
consideration of the Veteran's lay statements, and clinical 
examination of the Veteran; the VA examiner also provided a 
written rationale for the conclusion reached.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, the 
Board also finds that there has been substantial compliance with 
its July 2009 remand as the RO provided the Veteran with an 
adequate VA examination.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, the Veteran was provided with a hearing before the Board 
in October 2004.  C.F.R. § 3.103(c)(2) imposes upon the Board a 
duty to suggest to the Veteran the submission of possibly 
overlooked evidence at any Board hearing held, irrespective of 
any notice letter that may have been sent to the appellant 
pursuant to 38 U.S.C.A. § 5103(a).  See Bryant v. Shinseki, 23 
Vet. App. 488 (2010) (per curiam).  During this hearing, the 
Board did not suggest the submission of evidence that would 
assist the Veteran in substantiating his claim.  However, there 
was no prejudice to the Veteran by this error, as there is no 
indication that the Veteran had any additional information to 
submit at that time.  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 486. 

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show.  The Veteran should not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) 
(holding that the law requires only that the Board address its 
reasons for rejecting evidence favorable to the claimant).

Historically, the Veteran served in the Air Force from April 1971 
to July 1972.  Herein, the Veteran is seeking service connection 
for an acquired psychiatric disorder. 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain 
circumstances, lay evidence may also be competent to establish a 
medical diagnosis or medical etiology.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as 
to whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

In his March 1971 enlistment examination, the Veteran was found 
to be in a psychiatrically normal condition on clinical 
evaluation.  In the Report of Medical History completed in 
connection with his enlistment examination, the Veteran reported 
frequent trouble sleeping, but gave negative answers for any 
symptoms of "frequent or terrifying nightmares,""depression or 
excessive worry," or "nervous trouble of any sort."  No 
abnormalities were noted with regard to his psychiatric 
condition.  

An April 1972 service treatment report noted that the Veteran had 
been drinking heavily for the previous three days.

A July 1972 in-service clinical record reflects that the Veteran 
was hospitalized with acute alcohol intoxication.  The Veteran 
was disoriented, agitated, and lethargic on admission.  It was 
noted that his current difficulties appeared to arise from the 
Veteran's marital problems.  It was also noted that there was a 
long history of behavioral difficulties, to include several 
absences without leave while on active duty.  The diagnostic 
impression was adult-situational reaction with alcohol 
intoxication.  Separation from military service was recommended 
and the Veteran was discharged accordingly.  A July 1972 
separation examination stated that the Veteran attempted suicide 
twice during his service and that he was currently under 
psychiatric care.  The examining physician noted a diagnosis of 
adult-situational reaction, with alcohol intoxication.  The 
Veteran reported depression and excessive worry.

VA treatment records, dated from March 1990 to May 1990, reflect 
that the Veteran was hospitalized for feeling chronically 
depressed, inadequate, hopeless, and unable to cope.  It was 
noted that since 1970, the Veteran had multiple hospitalizations 
for drug abuse, agitated states, assualtiveness, suicide 
attempts, or suicidal ideation.  It was also noted that for the 
previous two years, the Veteran had been unable to work.  The 
Veteran was last hospitalized from November 1989 to January 1990 
for depression, with suicide attempt and drug abuse.  He reported 
that he felt he might have posttraumatic stress disorder because 
he felt guilty because he was left behind while his friends went 
to Vietnam and got killed.  He also reported feeling worthless 
and having intrusive thoughts, flashbacks, and nightmares.  The 
diagnoses were mixed substance abuse; and chronic depression 
(dysthymia), with history of several suicide attempts on Axis I, 
and schizoid personality on Axis II.  As for the history of the 
Veteran's psychiatric illness, he reported that depression 
started at the age of 6 when his older brother physically abused 
him every day when his mother was at work.  He admitted to 
hearing voices with negative ideas.  He reported starting to use 
drugs at the age of 19.  Past history included several suicide 
attempts approximately from 1968 to 1989.  

A September 1992 private treatment report shows that the Veteran 
was seen for depression and suicidal ideation.  He gave a history 
of multiple psychiatric hospitalizations in the previous 20 
years.  His problem list included numerous hospitalizations for 
depression and auditory hallucinations, when severely depressed; 
history of suicide attempts; abusive childhood; history of 
substance abuse; and feelings of emptiness and difficulty being 
alone. The diagnoses were major depressive reaction, recurrent 
with psychotic features; and substance abuse, in remission, in 
Axis I; and personality disorder, no otherwise specified, with 
borderline and dependent traits, on Axis II.

In an October 1992 private hospital report, the Veteran reported 
feeling suicidal and hearing voices.  The diagnostic impressions 
on admission were psychotic disorder, not otherwise specified; 
and a history of substance dependence.  The Veteran reported that 
he had first psychiatric treatment while in the Air Force at 
Rome, New York, at which time he overdosed on Excedrin because of 
marital problems.  He also reported a history of nine suicide 
attempts in the past.  Final and primary diagnoses were bipolar 
disorder, depressed in full remission; substance abuse by history 
on Axis I; and personality disorder, not otherwise specified, 
with features of borderline and dependent personality disorder on 
Axis II.

A June 1993 private treatment report shows that the Veteran was 
hospitalized for threatening, self-abusive behaviors and for 
medication restabilization.  The diagnoses were bipolar disorder, 
depressed, with psychotic features; and personality disorder, not 
otherwise specified.

Private treatment reports, dated in November 1993, shows that the 
Veteran was hospitalized after a suicide attempt via overdose.  
He complained of depression and sleep disturbance for the past 
month.  The diagnoses were major depression, substance abuse; and 
personality disorder, not otherwise specified.  

An October 1996 private treatment report noted the Veteran's 
history of depression, which began to significantly impact his 
functioning in the early 1970's, while he was in the military.  
It was noted that the Veteran had seven psychiatric 
hospitalizations during the two year period at the facility, all 
of which were due to an increase in his depressive 
symptomatology, frequently accompanied by suicidal ideation and 
infrequently by a suicidal gesture.  Symptoms included feelings 
of worthlessness, and when severely depressed, the Veteran would 
experience auditory and visual hallucinations.  The diagnoses 
were major depressive reaction, recurrent with psychotic 
features; substance abuse, in remission; and personality 
disorder, not otherwise specified and with dependent traits.

In a May 2000 psychiatric evaluation report, the Veteran reported 
he had multiple psychiatric hospitalizations in the past but 
could not remember the exact dates.  He stated he currently 
received outpatient psychiatric treatment from a mental health 
clinic.  As for military history, he stated he saw combat and 
small fire in service and spent most of his time loading body 
bags on planes.  He also stated that his brother was killed in 
Vietnam and he was discharged early because he was the only other 
male in the house.  He reported significant difficulties falling 
and staying asleep, getting very stressed out by change, 
depression, dysphoric moods, psychomotor retardation, crying, 
guilt, hopelessness, loss of usual interests, irritability, 
fatigue, worthlessness, diminished self-esteem, cognitive 
interference, and a diminished sense of pleasure.  The diagnoses 
were bipolar II disorder, polysubstance dependence, in remission 
for five years; and personality disorder, not otherwise 
specified.

An April 2003 letter from Mr. R.C., a long-time friend of the 
Veteran, stated that prior to the Veteran's military service, the 
Veteran was a calm, stable, and rational man.  He stated "[the 
Veteran] had a great sense of humor, was easy to get along with 
and slow to anger.  After his discharge from the military, 
however, I have observed a noticeable change in [the Veteran's] 
temperament.  [The Veteran] appears aggressive, hostile, and 
quick-tempered without visible provocation."  

In an April 2003 letter, the Veteran's mother stated she believed 
her son was of very good sound mind and never displayed any 
mental illness before he went into service, but he exhibited 
psychological problems while in service.  A copy of an undated 
letter that the Veteran sent to his mother during a psychiatric 
hospitalization was submitted along with her statement.

An April 2003 private treatment report noted that the Veteran 
walked in the office for recent symptoms of two-month duration 
that he felt might represent the early stages of a recurrence of 
his bipolar disorder.  He reported recent difficulty sleeping, 
poor concentration, distractibility, and an increase in mood 
irritability.  The Veteran reported a long history of psychiatric 
hospitalizations that began in 1972 while he was in the military 
on "body bag" duty in Vietnam.  It was noted that he had been 
seen at the facility under diagnosis of major depression, 
recurrent with psychotic features, although the Veteran appeared 
to believe that his diagnosis had always been bipolar disorder.  

Private treatment records from G. C. Mental Health Center reflect 
that the Veteran continued to receive psychiatric treatments from 
February 2003 to July 2006.

In an October 2004 letter, a licensed social worker stated that 
recently the Veteran's diagnosis was changed from generalized 
anxiety disorder to bipolar II disorder.  The social worker 
stated "[i]t is as likely as not that current symptomatology 
including anxiety, insomnia, depression, [and] social 
withdrawal[,] have been ongoing and persistent throughout [the 
Veteran's] adulthood."

At his October 2004 hearing before the Board, the Veteran 
testified that he was a normal high school student without any 
problems in social functioning, before he entered military 
service.  He stated that it was after undergoing a great deal of 
pressure during his military police school training, along with 
his brother's death at that time, when he exhibited symptoms of 
severe mental illness that led to two suicidal attempts  in 
service.  The Veteran also stated that since his military 
service, he continued to experience psychiatric problems and had 
multiple psychiatric hospitalizations.

In March 2007, the Veteran underwent a VA mental examination.  
The VA examiner stated the claims file was reviewed.  The 
examiner noted the Veteran's history of multiple psychiatric 
hospitalizations, with multiple suicide attempts, which resulted 
in multiple psychiatric diagnoses, to include schizoid 
personality disorder; major depression, with psychotic features; 
and borderline personality disorder.  The examiner stated "in 
all likelihood [bipolar disorder] appears to be the correct 
diagnosis based on the [V]eteran's report of his symptoms, as 
well as his response to treatment."  When asked to describe his 
military experience, the Veteran stated "[i]t was something new.  
I was in boy scouts so I thought I would fit in good there.  I 
did okay...When I went in, I was happy go lucky.  When I came out 
[of] it [I] think I was more moody and sort of a loner."  He 
reported the experience of having his brother being murdered 
while the Veteran was in service as emotionally destabilizing to 
him.  The examiner concluded "the [V]eteran appears to best meet 
the criteria for a diagnosis of bipolar disorder, [not otherwise 
specified].  No doubt, he has suffered from bipolar disorder all 
his life."  The diagnoses were bipolar disorder, not otherwise 
specified; and avoidant personality disorder.  No etiology 
opinion was provided.

In October 2008, a VA medical opinion was obtained as to whether 
the Veteran's bipolar disorder was related to his military 
service.  A VA psychiatrist opined "I cannot resolve this issue 
without resort to mere speculation.  Records indicate that [the 
Veteran] had alcohol and substance abuse problems while he was in 
service, no in-service injuries or specific events that caused 
in-service illness noted.  Reportedly he had some psychiatric 
problems while in service but no details of treatment and/or 
nature of psychiatric problems he experienced found in the 
records."  In reaching this conclusion, the psychiatrist stated  
"[t]he very definition of bipolar [disorder] is that it is 
either atypical [presentation] or cannot be determined whether it 
is from medical causes or from substance use or it is neither 
from medical causes nor from substance use.  No evidence of in-
service related condition or circumstances leading to this 
disorder noted."  

In September 2009, the Veteran was afforded another VA mental 
examination, pursuant to a July 2009 Board remand for a new VA 
opinion.  The VA examiner stated that the Veteran's claims file 
was thoroughly reviewed.  The examiner noted the Veteran's 
extensive history of psychiatric treatment throughout his post-
military adult life, which dated back to 1972 while he was in 
service and multiple psychiatric diagnoses, which reportedly 
included bipolar disorder; major depression with psychotic 
features; schizoid personality disorder; and personality 
disorder, not otherwise specified, with borderline and dependent 
traits; and substance dependence.  As to his past 
hospitalizations, the Veteran could not recall the exact number 
of psychiatric hospitalizations but estimated the number to be 
over 15 times.  The examiner reviewed the Veteran's service 
treatment records showing two hospitalizations while enlisted in 
the Air Force.  The examiner also reviewed post-military 
treatment records showing repeated hospitalizations precipitated 
by acute substance intoxication, agitated states, assualtiveness, 
suicidal ideations, attempts, and gestures.  The examiner stated 
"[i]t appears that the hospitalizations historically have been 
triggered by repeated interpersonal, relational, familial, and 
financial stressors throughout his post-military life."  

As for the previous diagnosis of bipolar disorder, the examiner 
noted the Veteran endorsed numerous symptoms consistent with 
active paranoia, mania, and psychosis that lacked any supportive 
behavioral observation of such impairments and the Veteran 
described constant auditory hallucinations of negative voices.  
The examiner concluded 

Based on [the Veteran's] description of 
these experiences, they sound less 
consistent with psychotically driven 
processes.  The circumstantial and rapid 
nature of speech and lability of mood was 
interpreted more as reflection of his 
dramatic subjective experience of his life 
circumstances, as opposed to a more 
organically driven manic-hypomanic state 
given the lack of other symptoms 
anticipated with mania (elevated mood, 
grandiosity, racing thoughts, etc.).

The examiner stated that the Veteran met the DSM-IV criteria for 
major depressive disorder, based on the repeated episodes of 
depressed mood, loss of interest or pleasure, disturbances of 
appetite and sleep, loss of energy, feelings of worthlessness, 
diminished ability to think or concentrate, and suicidal 
attempts.  The examiner further stated that depressive episodes 
appeared to be triggered by environmental/relational stressors 
and when the stressors receded, the Veteran experienced partial 
interepisode remission of depressive symptoms back to the 
baseline.  Ultimately, the examiner opined "[the Veteran's] 
baseline functioning included several impairments that can best 
be characterized per DSM-IV criterion as borderline personality 
disorder, evidenced by his pervasive pattern of interpersonal 
instability, damaged self-image, impulsivity, lability of mood, 
chronic suicidality, persistent feelings of emptiness, and 
intense anger."  The examiner concluded that the Veteran's 
difficulties were reflective of a characterological impairments 
best classified as borderline personality disorder and there was 
not sufficient evidence of distant manic/hypomanic episodes to 
warrant a diagnosis of bipolar disorder.  The examiner elaborated 
"[p]ersonality disorders are conditions that result from 
experiences dating back to childhood and contributing into early 
adulthood.  Given the substantial variations of biographical 
information [presented] in [the Veteran's] treatment records and 
the dramatic and vague manner in which [he] described his 
childhood and adolescence, I cannot establish a baseline of pre-
military functioning with a strong degree of certainty.  However, 
there is sufficient evidence that [the Veteran] experienced a 
tumultuous and abusive upbringing."

As to the etiology of the Veteran's current psychiatric disorder, 
the examiner opined "it is at least as likely as not that the 
nexus for [the Veteran's] personality disorder is soundly rooted 
in his pre-military history."  However, the examiner also stated 
that " [w]hen you consider the stressors he subjectively 
experienced while in the military, combined with his 
characteristic inability to handle them effectively, the 
resulting maladjustment can at least as likely as not likely to 
be attributed to an exacerbation of his pre-existing personality 
impairments."

At the outset, the Board observes that despite the various 
psychiatric diagnoses, the Veteran's psychiatric disorder is most 
appropriately characterized as personality disorder.   To that 
effect, the September 2009 VA examiner concluded that the 
Veteran's baseline psychiatric impairments can be best classified 
as borderline personality disorder per DSM-IV criterion.  The 
examiner stated that such diagnosis was supported by evidence of 
the Veteran's pervasive pattern of interpersonal instability, 
damaged self-image, impulsivity, lability of mood, chronic 
suicidality, persistent feelings of emptiness, and intense anger.  
In addition, despite the previous diagnosis of bipolar disorder, 
the examiner concluded that there was not sufficient evidence of 
distant manic or hypomanic episodes to warrant a diagnosis of 
bipolar disorder.  The Board accords the most probative weight to 
the September 2009 VA examiner's opinion in this case as to the 
current diagnosis of the Veteran's psychiatric disorder.  To that 
effect, it is noted that personality disorder has been the most 
consistent diagnosis and the thorough rationale provided by the 
September 2009 VA examiner is very convincing.  However, 
personality disorder is not a disability subject to compensation 
for VA purposes.  See 38 C.F.R. § 3.303(c).  3.303(c) provides 
that "...personality disorders and mental deficiency as such are 
not disease or injuries within the meaning of applicable 
legislation."  Id.  Thus, service connection for personality 
disorder is precluded, regardless of the Veteran's contentions 
herein.  Under these circumstances, the disposition of this claim 
is based on the law, and not the facts of the case, and the claim 
must be denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

However, the Board has also considered the Veteran's service 
connection claim based on the previous diagnosis of bipolar 
disorder.  A VA medical opinion was requested in October 2008 to 
determine whether the Veteran's bipolar disorder was related to 
military service, but the VA psychiatrist opined that the issue 
could not be resolved without resort to mere speculation.  In 
reaching this opinion, the October 2008 VA Psychiatrist stated 
"[t]he very definition of bipolar [disorder] is that it is 
either atypical [presentation] or cannot be determined whether it 
is from medical causes or from substance use or it is neither 
from medical causes nor from substance use."  Ultimately, there 
is no medical evidence of record linking the Veteran's bipolar 
disorder to his military service.

To the extent that the Veteran asserts that his currently 
diagnosed bipolar disorder is related to his military service, 
such assertion not competent.  The Board also considered lay 
statements by the Veteran's mother and his friend attesting to 
the changes in the Veteran's behaviors and the psychological 
problems observed ever since his military service.  The Board 
finds, however, while these statements are competent and credible 
evidence of observable psychiatric symptoms experienced by the 
Veteran, they are not competent to show that the Veteran's 
bipolar disorder was acquired during his military service.  See 
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a 
lay witness is competent to testify to that which the witness has 
actually observed and is within the realm of his personal 
knowledge); but see Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In this case, medical causation involves questions that 
are beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician in psychiatry.  Espiritu, 2 Vet. App. at 495; Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); but cf. Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (finding that, in 
certain circumstances, lay evidence may be competent to establish 
a medical etiology).

In this, and in other cases, only independent medical evidence 
may be considered to support Board findings.  The Board may not 
base a decision on its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board has 
considered the benefit of the doubt doctrine when making these 
findings, but the preponderance of the evidence is against the 
Veteran's claim.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


